Citation Nr: 0834021	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.Y.




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  Jurisdiction is currently with the RO in 
Cheyenne, Wyoming  

The veteran and C.Y. testified before a Decision Review 
Officer (DRO) in January 2006.  A transcript of that hearing 
is of record that has been reviewed.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for PTSD in July 2002 rating decision; the 
veteran failed to perfect an appeal of that decision to the 
Board.

2.  Evidence received since the July 2002 rating decision, 
which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating that claim.

3.  The veteran's alleged in-service stressors have not been 
verified and cannot be verified by VA.





CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the 
July 2002 rating decision that denied entitlement to service 
connection for residuals of pneumonia and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2007).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A.  § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (d), (f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In March 2001, the veteran filed a claim for PTSD.  In August 
2001, the RO denied this claim because the veteran's alleged 
in-service stressors could not be verified.  The veteran 
submitted additional evidence in February 2002 and requested 
reconsideration of the earlier rating decision.  The RO 
treated this as a petition to reopen the prior claim based on 
new and material evidence.  The claim was reopened, but again 
denied in July 2002.  The veteran submitted additional 
evidence in the following months, which the RO again 
characterized as an attempt to reopen his prior claim.  In a 
March 2004 rating decision, the RO determined that the 
veteran had failed to present new and material evidence.  The 
veteran timely appealed.  

Although the RO denied the veteran's claim to reopen his 
prior PTSD claim, the Board has the jurisdictional 
responsibility to consider the issue, regardless of the RO's 
determination on the question of reopening.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, 
the Board will determine whether new and material evidence 
has been received and, if so, consider entitlement to service 
connection on the merits.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's prior claim on the basis that the 
veteran's alleged in-service stressors could not be verified.  
Thus, for evidence in this case to be considered "new and 
material", it must raise a reasonable possibility of 
establishing that the veteran's alleged in-service stressors 
occurred. 

The veteran has submitted statements from "C.Y.", a 
military policeman in Vietnam who reported that he 
encountered the disheveled, disoriented, and injured veteran 
along a road in Vietnam and that the veteran told him he had 
been a Vietcong prisoner.

This evidence is new, non-cumulative, goes to the reason for 
the RO's denial of the veteran's claim, and raises a 
reasonable possibility of substantiating his claim.  Hence, 
the evidence is new and material and the veteran's claim for 
PTSD must be reopened.

Service Connection

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection for PTSD, the issue before the Board at 
this time.  He has been given the opportunity to review the 
evidence of record and submit arguments in support of this 
claim.  The veteran has provided testimony on this issue.  
The arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  

Based on the above, the Board finds that it can proceed with 
the adjudication of the claims at this time without prejudice 
to the veteran.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2007).

Here, the veteran was diagnosed with PTSD by a VA 
psychiatrist in June 2001.  This case turns on the second 
required element listed above, the occurrence of an in-
service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in- 
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
or was a prisoner of war (POW) and the claimed stressor is 
related to that combat or POW experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A.  § 1154(b) and 38 C.F.R. § 3.304(d), (f)(1); Gaines 
v. West, 11 Vet. App. 353 (1998).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or was not a POW, or that the veteran 
did engage in combat or was a POW, but that the alleged 
stressor is not related to that combat or POW experience, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f)(1); Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  Such 
corroborating evidence cannot consist solely of after- the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Here, the veteran's service personnel records and Form DD-214 
do not reflect combat with the enemy.  The veteran's military 
occupation specialty (MOS) of clerk typist is not indicative 
of combat participation.  Nor do his service personnel 
records contain any indication that the veteran received any 
of the awards or citations presumptively indicative of 
engaging in combat with the enemy, such as the Combat 
Infantryman Badge.  Beyond any award, there is simply no 
indication of combat in the military record.          

The veteran asserted in a March 2001 statement and in his 
April 2001 PTSD Questionnaire responses that when he first 
arrived in Vietnam, he was assigned for a time to an infantry 
unit as a point-man on patrol and as an interpreter before 
being assigned to the 4th Psychological Operations Group for 
the remainder of his tour.  He asserted that his unit came 
under fire from mortar and sniper attacks on a regular basis.  
In a November 2002 statement, the veteran reported that he 
served on KP and guard duty for a month at an army camp in 
Nha Trang when he first arrived in Vietnam and that the camp 
was attacked often.  

Notwithstanding the above, the Board can find no evidence in 
the veteran's personnel records and DD-214 of that which the 
veteran asserts.  The veteran's form DD-214 indicates that 
the veteran was a clerk typist, not an infantryman, 
interpreter, or guard.  Furthermore, the veteran's service 
personnel records show that the only unit he was ever 
assigned to in Vietnam was the 4th Psychological Operations 
Group, contradicting the veteran's claims that he was 
temporarily assigned to an infantry unit when he first 
arrived.  

There is a presumption of regularity that attends the 
administrative functions of the Government, unless rebutted 
by clear and convincing evidence to the contrary.  See Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation Inc., 272 U.S. 1, 14-15, 47 
S.Ct. 1, 71 L.Ed. 131(1926); see also Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The Court has specifically held that a statement by 
a claimant, standing alone, is not sufficient to rebut the 
presumption of regularity afforded VA operations.  Jones v. 
West, 12 Vet. App. 98, 100, 102 (1998).  Here, the U.S. Army 
is entitled to a presumption that it has accurately 
designated the veteran's MOS and unit assignment, and the 
veteran has offered no evidence to the contrary.  Thus, the 
Board finds that the veteran's official military record is 
evidence against his claim that he engaged in combat with the 
enemy.  

Beyond the above, the Board notes that the veteran's own 
statements contradict each other.  In his earlier statements, 
the veteran describes himself as an infantryman and 
interpreter.  In his later statements, he reports that he 
served on KP and guard duty.  These inconsistencies in the 
veteran's statements raise questions concerning his 
credibility, providing evidence against his own claim.  

In any event, the Board finds no objective basis to find that 
the veteran engaged in combat with the enemy, an "actual 
fight or encounter with a military foe or hostile unit or 
instrumentality".  The service record and some of the 
veteran's own statements would only provide evidence against 
such a finding.  Therefore, there is no evidence that the 
veteran engaged in combat with the enemy.

The veteran also claims that he was a POW.  In his March 2001 
statement, the veteran first reported that he had been 
captured by the Vietcong in 1969 and was held for 
approximately three weeks, during which time he was tortured 
and beaten.  In the veteran's April 2001 PTSD Questionnaire 
responses, the veteran reported that he was captured in July 
1969.  In a July 2002 statement, the veteran claimed he was 
captured on July 5, 1969 and escaped during the last week in 
July.  He also reported that two South Vietnamese officers 
were captured with him.  

In support of his claim, the veteran submitted a copy and 
translation of a letter he wrote to his mother in August 1969 
in which he informed her that he had been captured by the 
Vietcong.  He also submitted a December 2001 letter from his 
ex-wife, "L.L.", who reported that she met the veteran in 
May 1969 and that he came to visit her and her family 
regularly until July 1969, when she did not see him for over 
a month.  When she saw him again, she asked him why he had 
not visited and he told her he had been captured and 
tortured.  

The veteran also submitted July 2002 and September 2002 
letters from "C.Y.", a U.S. military policeman who served 
in Vietnam.  C.Y. reported in his letters that on July 10, 
1969, he met the veteran and the veteran told him that he had 
been captured and tortured by the Vietcong.  

In his September 2002 letter, C.Y. reported that he saw red 
marks on the veteran's body, "like some one had whipped 
him."  C.Y. also testified at the veteran's January 2006 DRO 
Hearing.  He reported that he first encountered the veteran 
wandering around near a freeway that he was driving on and 
that the veteran appeared disheveled and disoriented, leading 
C.Y. to wonder at first if the veteran was drunk.  He drove 
the veteran to the military police headquarters, then 
continued on with his duties.  He admitted he could not 
remember the date of the encounter and had only used the July 
10 date in his letters based on the veteran's recollections 
as to when they met.  See Hearing Transcript at 3-5.  

There is no evidence in the veteran's service personnel 
records that he was a POW.  Nor is there any evidence in the 
veteran's service treatment records that he was treated for 
dehydration, malnutrition, or injuries consistent with being 
beaten or tortured.  The veteran's personnel records and 
service treatment records are extremely detailed.  Thus, the 
absence in these records of any mention that the veteran was 
a POW (or injured in the way the veteran has noted) is highly 
probative.  If the veteran was missing from his unit for at 
least three weeks and was captured and tortured, a record 
should have been made of such a significant event.  

The RO attempted to verify the veteran's POW status by 
contacting the National Personnel Records Center.  In June 
2001, the National Personnel Records Center indicated that 
they had been unable to locate any record indicating that the 
veteran was a POW.  According to the August 2001 rating 
decision, the RO also reviewed the U.S. Department of 
Defense's POW database, but could not find the veteran's name 
listed there.  

Additionally, the RO contacted the U.S. Armed Forces Service 
Center for Research of Unit Records (CRUR).  In December 
2003, CRUR responded that no one from the 4th Psychological 
Operations Group was reported missing in action (MIA) between 
February and October 1969.  

Importantly, CRUR also reported that the veteran went to Hong 
Kong on leave from July 6, 1969 to July 11, 1969, totally 
undermining the veteran's statements to the VA, providing 
evidence against this claim.

Finally, CRUR noted that the veteran's name did not appear in 
the U.S. Department of Defense records of service members 
MIA.  CRUR's findings provide strong evidence against the 
veteran's claims that he was a POW.  

As the Board discussed above, had the veteran been missing 
for as long as he asserts he was held captive, his absence 
would have been noted in his unit's records.  Furthermore, 
while various evidence submitted by the veteran indicated 
that he was captured by the Vietcong on either July 5, 1969 
or July 10, 1969, unit records show that the veteran was in 
Hong Kong from July 6, 1969 to July 11, 1969.  

The Board has considered the statements submitted by the L.L. 
and C.Y., as well as the veteran's August 1969 letter to his 
mother, but finds that they have little probative value and 
clearly outweighed by the evidence above.  While the Board 
does not suggest that L.L. and C.Y. are not credible, neither 
has any direct evidence that the veteran was actually a POW 
other than the veteran's own assertions to them that he was 
captured and tortured by the Vietcong.  Unfortunately, 
service treatment records, service personnel records, and 
official unit records provide evidence that the veteran's 
story is not credible.

As there is no credible evidence that the veteran engaged in 
combat with the enemy or was a POW, he alleged in-service 
stressors must be verified.  

The veteran's alleged in service stressors include the death 
of his friend, "S.C.", witnessing Vietcong prisoners shot 
and having to clean up afterwards, and being harassed by his 
fellow soldiers because of his ethnicity.  

The Board has reviewed the veteran's statements in detail and 
finds that because of inconsistencies regarding the events 
the veteran described, as well as lack of sufficient detail, 
the alleged stressors are of a nature that would be 
impossible to verify through official records.  

The problems with the veteran's statements are seen below:

In his April 2001 PTSD Questionnaire responses, the veteran 
reported participating in an exchange of gunfire with the 
enemy and stated that a number of soldiers, including his 
friend, S.C., were killed.  

In a July 2002 statement, the veteran claimed that S.C. was 
his neighbor across the street in San Francisco and that the 
veteran's friend "Lau" told him on one occasion that S.C. 
had been wounded.  

At a March 2001 evaluation interview at a VA medical center, 
the veteran described S.C. as his best friend and reported 
that he had been traumatized when S.C. was blown up after 
stepping on a booby trap.  However, at another interview a 
week later, he reported that S.C. was "shot up."  

The veteran's numerous inconsistent statements undermine his 
credibility.  Significant details such as whether S.C. 
actually died (and how) vary from one account to another.  
The Board finds that these inconsistencies are evidence that 
the veteran's claimed stressors (all of them) did not 
actually occur.  This is particularly true in light of the 
fact that the veteran's cited stressor could be confirmed by 
the VA if he provided us with such basic information as the 
date and place his "best friend" was wounded or killed, as 
well as S.C.'s unit.  The veteran's accounts do not provide 
sufficient information for VA to verify his alleged stressors 
through further research because he has given the VA no basis 
to research. 

Additionally, the Board notes that both the RO and the mental 
health professional who interviewed the veteran attempted to 
verify S.C.'s death by looking up his name in a directory 
(listing the names of all U.S. service members killed in 
action in Vietnam) and were unable to locate S.C.

The veteran also asserted in his April 2001 PTSD 
Questionnaire responses that a Captain "A." shot an 
uncooperative Vietcong prisoner and that the veteran saw the 
prisoner's blood all over the walls.  In a July 2002 
statement, the veteran reported that this shooting occurred 
early in February 1969 and that he had to clean up the mess 
afterwards.  In a March 2001 interview at a VA medical 
center, the veteran reported seeing uncooperative Vietcong 
prisoners shot.  

In December 2003, CRUR reported that a review of unit records 
from the 4th Psychological Operations Group from February 
through October 1969 did not document any incidents of 
prisoners being shot.  If these alleged killings were 
criminal acts, such incidents would not be recorded in 
official service records.  The veteran has not submitted any 
additional evidence, such as eye witness statements from 
fellow service members, to support this alleged stressor.  
Thus, there is no evidence to corroborate this alleged 
stressor and it is not verifiable through the assistance of 
VA.  

Finally, the veteran asserted in VA interviews in March and 
May 2001 that because of his ethnicity, he was sometimes 
mistaken for the enemy and was called "Charlie" by his 
fellow soldiers.  The veteran reported in March 2001 that he 
had to be as careful of his fellow service members as he did 
of enemy troops.  Additionally, he reported in May 2001 that 
he felt that he was signaled out for unpleasant tasks more 
than other soldiers.  As there is no evidence in the 
veteran's service personnel records that he complained to his 
superiors regarding how he was treated, there is no way to 
corroborate this alleged harassment using official service 
records.  The veteran has not submitted any additional 
evidence, such as eye witness statements from fellow service 
members, to support this alleged stressor.  Thus, there is no 
evidence to corroborate this alleged stressor and it is not 
verifiable through the assistance of VA.  

The Board notes that the VA psychiatrist treating the 
veteran, "Dr. T.S.", stated in a December 2001 letter that 
he believed the veteran's accounts of his alleged in-service 
stressors to be credible.  However, corroborating evidence of 
alleged stressors cannot consist solely of after-the-fact 
medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  Therefore, Dr. T.S.'s opinion 
as to the veteran's credibility has little probative value 
and is outweighed by the evidence cited above.  

The veteran has not provided the necessary verification of 
his stressors or any evidence that he engaged in combat and 
his statements are found to be not credible.  As this 
essential element of a service connection claim for PTSD has 
not been established, the veteran's claim must be denied.  
The evidence as to that issue is not so evenly balanced so as 
to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The VCAA duty to notify was partially satisfied by way of a 
letter sent to the veteran in August 2002.  The August 2002 
letter informed the veteran of what evidence the must show to 
establish entitlement to service connection and what evidence 
was needed by VA to substantiate his claim.  This letter also 
informed the veteran of the veteran's and VA's respective 
duties for obtaining evidence.  While the veteran was not 
provided with notice of how VA assigns disability ratings and 
effective dates, since the veteran's claim has been denied 
and no disability rating or effective date will be awarded, 
the veteran has not been prejudiced by the lack of notice on 
this issue.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the veteran of what evidence he must 
submit to reopen his claim.  While notice on this issue was 
only partially satisfied by the August 2002 letter, the 
veteran's claim has been reopened and therefore the veteran 
has not been prejudiced by any lack of notice on this issue.  

The Board notes that within a year following the August 2001 
rating decision that denied the veteran's original service 
connection claim for PTSD, the veteran submitted additional 
evidence and requested "reconsideration" of the August 2001 
rating decision.  The Board finds that this request could be 
characterized as a notice of disagreement, initiating the 
appellate process.  However, in light of the fact that the 
Board has determined that the veteran presented new and 
material evidence sufficient to reopen his claim, that issue 
is moot.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, service personnel records, and VA outpatient 
treatment records.  The RO also contacted the National 
Personnel Records Center and the U.S. Armed Services Center 
for Research of Unit Records in an attempt to verify the 
veteran's stressors.  

The veteran has requested that VA obtain the veteran's Social 
Security Administration (SSA) records.  However, the veteran 
already has a diagnosis of PTSD from a VA doctor.  Thus, 
additional medical proof is not necessary to establish that 
the veteran suffers from this disability.  At issue is 
whether the veteran's alleged in-service stressors can be 
verified.  

The veteran's SSA records will not provide corroboration of 
events that occurred decades ago in Vietnam, in light of the 
Board's findings regarding his credibility. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded an examination in this 
case, nor has VA obtained a medical opinion.  A VA 
examination could not verify the occurrence of the in service 
stressors alleged in this case.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Hence, VA's duty to provide a VA 
examination or obtain a medical opinion has not been 
triggered.

Simply stated, additional medical records or administrative 
adjudications would not provide a basis to grant this claim.  
In light of the facts of this case, as cited above, a remand 
to obtain SSA records would serve no constructive purpose.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the veteran's 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


